Citation Nr: 0605655	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  95-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a 
viral syndrome, to include chronic fatigue syndrome (CFS), 
fibromyalgia, and chronic low back pain.  

2.  Entitlement to service connection for mitral valve 
prolapse.  

3.  Entitlement to service connection for peptic ulcer 
disease.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1969 to February 1974.  She also had reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a December 1994 rating decision, the RO denied multiple 
claims filed by the veteran, including service connection for 
residuals of a viral syndrome, to include chronic fatigue 
syndrome (CFS), fibromyalgia, and chronic low back pain; and 
entitlement to service connection for mitral valve prolapse.  
A February 1996 RO decision, in pertinent part, denied 
entitlement to service connection for peptic ulcer disease.  

In April 1998, the Board addressed various claims, to include 
affirming the denials of service connection for the residuals 
of a viral syndrome and mitral valve prolapse.  Several 
claim, to include service connection for peptic ulcer 
disease, were remanded at that time.  

In October 2000, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the portion of 
the Board's April 1998 decision denying service connection 
for residuals of a viral syndrome and mitral valve prolapse.  
In particular, the Court indicated that a further search for 
service medical records was needed.  

In October 2001, the Board remanded the claims for service 
connection for residuals of a viral syndrome, mitral valve 
prolapse, and peptic ulcer disease, as well as a claim for a 
compensable rating for a surgical scar.  In pertinent part, 
the Remand requested notice to the veteran consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA), a further 
search for service medical records and examination of the 
veteran.  

VCAA notice was sent to the veteran in April 2002.  Also in 
April 2002, to comport with the October 2000 Court decision, 
the RO wrote to a hospital at Ft. Polk, Louisiana and asked 
for missing service medical records.  The response was that 
no records were found.  However, in October 2002, the 
National Personnel Records Center did submit additional 
service medical records.  In November 2002, the veteran had a 
detailed examination.  The physician reviewed the file and 
provided a thorough opinion with a complete explanation.  The 
physician discussed the opinions of the veteran's private 
physicians, noting that there was nothing to indicate that 
they had reviewed the veteran's earlier records.  

The case was subsequently returned to the Board and in a 
November 2003 decision, the Board denied an initial 
compensable rating for a residuals scar from exploratory 
surgery for an ovarian cyst.  The Board remanded the claims 
for service connection for residuals of a viral syndrome, to 
include chronic fatigue syndrome (CFS), fibromyalgia, and 
chronic low back pain; mitral valve prolapse; and peptic 
ulcer disease.  The Board directed that the veteran be sent 
notification consistent with VCAA, and that she be told that 
clinical records from the Army hospital at Ft. Polk, 
pertaining to her claims for service connection, were 
received on October 2002.   

As directed by the Board, the RO issued a VCAA notice in 
March 2004.  At the bottom of the second page was a paragraph 
telling the veteran that the records from the Ft. Polk Army 
Hospital had been received in October 2002.  

In her July 2004 response, the veteran noted that she had 
been waiting to hear about these records and that they were a 
critical part of her appeal.  Another VCAA notice letter was 
sent in November 2004.  

The April 2005 Supplemental Statement of the Case (SSOC) also 
told the veteran that her clinical records from the Army 
hospital at Ft. Polk were received in October 2002.  In a 
statement received in June 2005, the veteran argued that, 
unfortunately, her private physician had not had access to 
her clinical records from Ft. Polk.  "Despite repeated 
attempts, I have never been able to obtain a copy of these 
(sic) myself therefore this is quite an (sic) disadvantage 
for anyone reviewing my case unless they depend on my verbal 
history."    

The representative is apparently under the impression that 
the records were not actually found and has requested a 
remand for a comprehensive search as directed by the Court.  
There may be some confusion because the records received in 
October 2002 are not in the claims folder in sequence of 
receipt, but were placed in the first volume, with the other 
service medical records.   

It is apparent that the veteran and her representative want a 
copy of the service medical records received in October 2002, 
for review by her private physicians and to prepare her case.  
She should be sent a copy of these records and given 
sufficient time to use them in the preparation of her claim.  

Accordingly, the case is REMANDED for the following action:

1.  In order to insure completeness, 
the AMC/RO should send the veteran a 
complete copy of her service medical 
records, specifically including those 
received in October 2002.  An 
appropriate period of time should be 
allowed for response.  

2.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.  

3.  The AMC/RO should then readjudicate 
the claims that remain on appeal in light 
of any evidence added to the record.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

